Citation Nr: 1401315	
Decision Date: 01/10/14    Archive Date: 01/23/14

DOCKET NO.  10-07 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel






INTRODUCTION

The Veteran served on active duty from October 1965 to October 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Roanoke, Virginia.

The Board remanded this issue in December 2012 for additional development.  It has since been returned to the Board for further appellate action.

The record before the Board consists of the Veteran's paper claims file and an electronic file known as Virtual VA.  


REMAND

In the December 2012 remand, the Board, in pertinent part, noted that the September 2009 VA examiner diagnosed alcohol abuse in addition to PTSD but failed to address whether the Veteran's alcohol problem was caused or aggravated by the PTSD.  As such, the Board directed the RO or the Appeals Management Center (AMC) to afford the Veteran a VA examination to determine the current degree of severity of his service-connected PTSD, and to obtain an opinion addressing whether the Veteran's alcohol disorder was caused or aggravated by the PTSD.  In addition, the Board directed the RO or the AMC to adjudicate the issue of entitlement to service connection for alcohol abuse.  The Board also directed the RO or the AMC to obtain the Veteran's private treatment records from L.G., the Veteran's psychologist, dated from January 2009 to the present, as per a June 2009 statement from L.G. that noted treatment since such time.     

The Veteran underwent a VA examination in April 2013, during which the examiner diagnosed PTSD and alcohol abuse.  Upon review of the claims file, the examiner stated that there was a 50 percent or better probability that the Veteran's alcohol abuse was caused by his PTSD.  

In an October 2013 written brief presentation, the Veteran's representative argued that service connection is warranted for the Veteran's alcohol abuse, as such disorder is demonstrated on the most recent VA examination, and the examiner found that it was caused by the service-connected PTSD.  The Veteran's representative further noted that the AMC did not adjudicate the issue of entitlement to service connection for alcohol abuse.  This claim of entitlement to service connection for alcohol abuse is "inextricably intertwined" with the issue of entitlement to an initial evaluation in excess of 50 percent for PTSD, and the disposition of the PTSD claim must therefore be deferred pending the resolution of the preliminary matter.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).  

In addition to PTSD, the record demonstrates a diagnosis of depressive disorder.  Specifically, the Veteran's private psychologist diagnosed depressive disorder in March 2013; however, the April 2013 VA examiner failed to address the etiology of such diagnosis.  Moreover, the March 2013 private psychologist assigned a global assessment of functioning (GAF) score of 38, and the April 2013 VA examiner assigned a GAF score of 55; however, neither examiner provided an adequate explanation of the significance of the score assigned.  Accordingly, the Board finds that another VA examination is necessary.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); see also Mittleider v. West, 11 Vet. App. 181, 182 (1998).

Finally, in the aforementioned written brief, the Veteran's representative also argued that the AMC failed to obtain the actual treatment records from the Veteran's private psychologist dated from January 2009 to the present, as the record merely contains a summary of such treatment dated in June 2009 and March 2013.  As the aforementioned private treatment records are potentially relevant to the claim for an initial increased rating, further development to obtain these records is in order.  38 C.F.R. § 3.159 (c)(1) (2013).
As there has not been substantial compliance with the remand directives, the appeal must be remanded again.  See Stegall v. West, 11 Vet. App. 268 (1998). 

Accordingly, this case is REMANDED to the RO or the AMC, in Washington, D.C., for the following actions:

1.  The RO or the AMC should adjudicate the issue of entitlement to service connection for alcohol abuse and inform the Veteran of his appellate rights with respect to this determination.  

2.  The RO or the AMC should undertake appropriate development to obtain a copy of any outstanding, treatment records pertaining to the Veteran's claim, to include private records from L.G. dated from January 2009 to the present.  If any requested records are unavailable, or the search for such records otherwise yields negative results, that fact should clearly be documented in the record, and the Veteran and his representative so notified. 

3.  Thereafter, the Veteran should be afforded a VA examination by a psychologist or psychiatrist to determine the current severity of his service-connected psychiatric disability and the nature, extent and etiology of any other acquired psychiatric disorder present during the pendency of the claim.  The claims files and any pertinent evidence in Virtual VA that is not contained in the claims files must be made available to and reviewed by the examiner in conjunction with the examination. 

All indicated evaluations, studies, and tests deemed to be necessary must be accomplished.  
The RO or the AMC should ensure that the examiner provides all information required for rating the Veteran's service-connected psychiatric disability.

In addition, the examiner should provide a global assessment of functioning score with an explanation of the significance of the score assigned.

The examiner should also identify all other acquired psychiatric disorders present during the pendency of the claim.  With respect to each such disorder, the examiner should indicate whether the diagnosis represents a progression of the prior diagnosis, correction of an error in the prior diagnosis or development of a new and separate condition.  If it represents a new and separate condition, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder is etiologically related to the Veteran's active service or was caused or permanently worsened by the service-connected psychiatric disability.

The examiner must comment on the Veteran's psychiatric diagnoses of record.

To the extent possible, the examiner should distinguish the manifestations of and the impairment due to service-connected psychiatric disability from any non service-connected psychiatric disability.

The rationale for all opinions expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.

4.  The RO or the AMC should ensure that the Veteran is provided with adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent, must be associated with record if the Veteran fails to report for the examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause may have adverse effects on his claim.

5.  The RO or the AMC should also undertake any other development it determines to be warranted.

6.  The RO or the AMC should adjudicate the issue of entitlement to service connection for depressive disorder and inform the Veteran of his appellate rights with respect to this determination.  

7.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims file is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

